Case: 20-10428      Document: 00515847456         Page: 1     Date Filed: 05/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 4, 2021
                                  No. 20-10428                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Louis Fred Gonzales,

                                                             Plaintiff—Appellant,

                                       versus

   Manuel Balderas, Captain; Coby Neil, Officer; Lupe Alaniz;
   Wally Hatch, District Attorney; NFN NLN, Police Chief of Plainview
   P.D.,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:19-CV-275


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Louis Fred Gonzales, most recently Texas prisoner # 2299668,
   appeals the district court’s dismissal with prejudice of his pro se 42 U.S.C.
   § 1983 civil rights complaint as frivolous and for failure to state a claim upon


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10428      Document: 00515847456           Page: 2    Date Filed: 05/04/2021




                                     No. 20-10428


   which relief may be granted. We review the dismissal de novo. See Geiger v.
   Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
          In his complaint, Gonzales claimed, on behalf of himself and many
   other listed plaintiffs, that he was subjected to acts of domestic terrorism
   often in the form of overheard conversations or other strange sounds that
   were somehow broadcasted to his vicinity. Gonzales lacks standing to assert
   the legal rights or interests of the third-party plaintiffs. See Warth v. Seldin,
   422 U.S. 490, 499 (1975).         Also, because Gonzales’s allegations are
   delusional, the district court correctly dismissed his complaint as frivolous
   and for failure to state a claim upon which relief may be granted. See Ashcroft
   v. Iqbal, 556 U.S. 662, 678 (2009); Denton v. Hernandez, 504 U.S. 25, 32-33
   (1992).
          Because Gonzales fails to raise any issues of arguable merit, his appeal
   is DISMISSED as frivolous. See 5th Cir. R. 42.2; see also Howard v.
   King, 707 F.2d 215, 220 (5th Cir. 1983). This dismissal and the dismissal of
   Gonzales’s case in the district court each count as a strike for purposes of 28
   U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated on other grounds by Coleman v. Tollefson, 575 U.S. 532, 537
   (2015). Gonzales is WARNED that, if he accumulates three strikes, he may
   not proceed in forma pauperis in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




                                          2